IN THE UNITED STATES COURT OF APPEALS
                                 FOR THE FIFTH CIRCUIT



                                         No. 99-60827
                                       Summary Calendar



               IN RE:          DISCIPLINARY PROCEEDINGS
                               AGAINST FIRNIST J ALEXANDER, JR.
                               P.O. BOX 1326
                               JACKSON, MS 39215-1326
                  ___________________________________________
                      Appeal from the United States District Court
                        for the Northern District of Mississippi
                               USDC No. 3:98-MC-12-B
                  ___________________________________________
                                     May 8, 2000
Before POLITZ, WIENER, and DENNIS, Circuit Judges.

PER CURIAM:*
       Firnist J. Alexander appeals from his disbarment by the federal court
following his disbarment by the Supreme Court of Mississippi. Alexander contends

that the district court deprived him of due process by denying his request for a

hearing and by relying solely on the state-court disbarment, thus failing to make an
independent determination of his fitness to practice law. He contends that he was

deprived of due process in the state disbarment proceeding by the use of default-

judgment procedures; by the Mississippi Bar’s failure to introduce any evidence of

misconduct in the state proceedings; and by the consideration as aggravating factors

        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
in the state proceedings disciplinary actions that occurred after the complaints were
filed that resulted in the state proceedings. Alexander argues that the consideration

of the disciplinary actions that occurred after the complaints were filed also

constituted a violation of the Ex Post Facto Clause.
         First, Alexander has not shown that a hearing was necessary to assist the

district court; the Due Process Clause was not offended because the district court

did not hold a hearing.2 Second, the district court implicitly rejected the contentions

in Alexander’s response to the show-cause order when it disbarred Alexander; the
district court therefore did not rely solely on the state disbarment without further
consideration. Third, the use of Mississippi’s default procedures in Alexander’s
state-court case did not violate the Due Process Clause. Alexander had ample

notice and an opportunity to be heard.3 Fourth, Alexander’s disciplinary history was
not part of the charges against him; the charges were based on Alexander’s

representation of a particular client in a particular action. There was no due process
violation because the complaint did not mention a disciplinary action that occurred
after the complaint was filed.4 Fifth, Alexander makes no legitimate Ex Post Facto

Clause contention.5

         AFFIRMED.


         2
             Travelers Ins. Co. v. St. Jude Hospital of Kenner, La., Inc., 38 F.3d 1414 (5th Cir.
1994).
         3
          Boddie v. Connecticut, 401 U.S. 371 (1971).
         4
          In re Ruffalo, 390 U.S. 544 (1968).
         5
          Collins v. Youngblood, 497 U.S. 37 (1990).

                                                 2